Citation Nr: 0211558	
Decision Date: 09/07/02    Archive Date: 09/09/02

DOCKET NO.  97-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hemorrhoids.

(The issues of entitlement to service connection for right 
and left carpal tunnel syndrome will be the subjects of a 
later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from September 1951 to August 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota.  When the case was previously 
before the Board, it was remanded for additional development.  
While the case was in remand status, the RO awarded an 
increased initial rating for the veteran's hemorrhoids, 
determining that they were 10 percent disabling.  The case 
was returned to the Board in August 2002 for further 
appellate action.

The Board is undertaking additional development on the issues 
of entitlement to service connection for right and left 
carpal tunnel syndrome pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2).  When the additional development is 
completed, the Board will provide notice as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran's hemorrhoids are manifested by one internal, 
nonthrombosised hemorrhoid and one external, small nontender 
hemorrhoid; the veteran experiences bleeding one to three 
times per year and uses over the counter medications with 
fair results.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue, except as noted below.

Review of the record reveals that the veteran experienced 
difficulty with hemorrhoids in service and underwent a 
hemorrhoidectomy in 1971, prior to his retirement.  

In his claim of entitlement to service connection in November 
1996, the veteran stated that he had pain and bleeding 
associated with his hemorrhoids.  He identified the providers 
who had rendered treatment after his retirement from the Air 
Force.

Treatment records from Thomas Van Bruggen, M.D. for the 
period from October 1973 to November 1993 show intermittent 
complaints of hemorrhoid flare-ups.

Records from Brainerd Medical Center for the period from 
October 1994 to November 1996 show that the veteran reported 
occasional bleeding in October 1994.  The report of an annual 
physical examination in September 1995 notes a history of an 
adenomatous colon polyp 10 years previously.  The report also 
notes that a colonoscopy in 1995 revealed hyperplastic 
polyps.  The veteran denied any bowel problems.  On annual 
examination in September 1996, the veteran reported 
occasional hemorrhoidal bleeding.  Objective examination 
revealed no rectal masses or obvious hemorrhoids.

A March 1997 VA colorectal examination resulted in a 
diagnosis of two minor internal hemorrhoids.

In his July 1997 notice of disagreement, the veteran 
maintained that his hemorrhoids bothered him quite 
frequently, especially after any type of physical exertion.  
He indicated that he used over the counter medications when 
he had flare ups, which he stated occurred two to three times 
per month and lasted up to three days.  

A VA examination was conducted in November 2001.  The 
examiner noted the veteran's history of problems with 
hemorrhoids since 1961 and his hemorrhoidectomy in 1971.  The 
veteran reported that he had experienced more discomfort with 
straining in the past two years.  The veteran was noted to 
have gained 20 pounds in the previous year.  He denied nausea 
or vomiting.  He complained of chronic constipation, but 
revealed that he was medicated for Parkinson's disease and 
opined that the constipation was due to the medications.  The 
veteran also complained of abdominal pain prior to 
defecation.  He related that he used over the counter topical 
medication one to three times per week, with fair results.  
He reported bleeding one to three times per year.  Physical 
examination revealed one internal hemorrhoid which was one 
centimeter in size and nonthromosised.  The examiner also 
identified one small nontender external hemorrhoid.  Hemocult 
was negative.  The diagnosis was history of  hemorrhoids, 
post-hemorrhoidectomy.  The examiner opined that the 
veteran's worsening symptoms might be related to the 
medications the veteran was taking for Parkinson's disease 
and other disorders, as well as his weight gain and lower 
activity level.
II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that the veteran has been informed of the 
evidence and information necessary to substantiate the claim, 
and the information required of him to enable the RO to 
obtain records supportive of his claim.  The record further 
reflects that all available records pertinent to the claim 
decided herein have been obtained and that the veteran has 
been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  Moreover, the veteran's 
representative stated in an August 2002 informal hearing 
presentation that the requirements of the Board's August 2000 
remand had been met and that it could offer no further 
comments.  The Board is also unaware of any such outstanding 
evidence or information.

In sum, the facts pertinent to the claim decided herein have 
been properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

A noncompensable rating is warranted for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
is warranted for hemorrhoids manifested by persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336.

On review of the record, the Board concludes that the 
veteran's  hemorrhoids are appropriately evaluated as 10 
percent disabling.  While the evidence reveals that the 
veteran has internal and external hemorrhoids, there is no 
record of thrombosed hemorrhoids, persistent bleeding, anemia 
or fissures.  While the veteran reported that he suffered 
from chronic constipation, the VA examiner opined that such a 
condition might be related to the medications the veteran 
took due to Parkinson's disease, or to his increased weight 
and decreased activity, as opposed to his hemorrhoids.  The 
veteran's symptomatology is clearly addressed by the criteria 
under which his hemorrhoids are currently evaluated.

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The 
preponderance of the evidence is against the veteran's claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran shown disability warranting a higher rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this issue for extra-
schedular consideration is not warranted.


					(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hemorrhoids is denied.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

